

AMENDED AND RESTATED CREDIT FACILITY AGREEMENT


THIS AMENDED AND RESTATED CREDIT FACILITY AGREEMENT (the "Agreement") is made as
of February 28, 2009 by and between ABN AMRO Bank N.V., Tokyo Branch (the
"Bank"), LAZARE KAPLAN JAPAN INC., a Delaware corporation, (the "Borrower")
operating through its branch office in Japan and LAZARE KAPLAN INTERNATIONAL
INC., a Delaware corporation (the "Guarantor") as follows:


Recitals


 
A.
The Borrower and the Guarantor have entered into the Credit Facility Agreement
(as renewed, extended, or amended to date, the "Existing Agreement") dated as of
November 29, 2000 with the Bank, providing for, among other things, loan
facilities in Japanese yen (the "Facility” or "Facilities") in the maximum
amount equivalent to the Facility Amount (as defined below).

 
B.
Subject to the terms and conditions set forth below, the Borrower, the Guarantor
and the Bank desire to amend and restate the Existing Agreement.

 
C.
The amendment and restatement of the Existing Agreement hereunder is not
intended by the parties to constitute either a novation or a discharge or
satisfaction of the indebtedness and obligations under the Existing Agreement,
which indebtedness and obligations under the Existing Agreement shall remain
outstanding hereunder on the terms and conditions hereinafter provided.

 
D.
In consideration of the after mentioned and the mutual covenants contained
herein, the Borrower, the Guarantor and the Bank under the Existing Agreement
agree that, effective upon the Extension Date, the Existing Agreement is amended
and restated as follows:



1.
Definitions:



1.1           In this Agreement, the following terms shall have the following
meanings:


Advance:  the borrowing of the Facility by the Borrower pursuant to the terms of
this Agreement.


Business Day:  a day, other than Saturday or Sunday on which banks are open for
general interbank business in Tokyo, New York and London.


Closing Date:  November 29th, 2000.


FacilityAg
1


 
 

--------------------------------------------------------------------------------

 


Drawdown Date:  the date on which the Advances are made, or are proposed to be
made.


Event of Default:  any event specified in Section 13 of this Agreement.


Extension Date:  February 28, 2009.


Guarantee:  the guarantee entered into by the Guarantor in favour of the Bank in
respect of the obligations of the Borrower under this Facility Agreement.


Interest Period:  with respect to any Advance hereunder, the period determined
in accordance with Section 4.2 of this Agreement.


"Material Adverse Effect":  a material adverse effect on:
i)
the ability of the Borrower or the Guarantor to perform its obligations under
this Agreement or in connection with an Advance;

ii)
the business, operations, property, condition (financial or otherwise) or
prospects of the Borrower or the Guarantor; or

iii)
the validity or enforceability of this Agreement or the rights or remedies of
the Bank under this Agreement.



"month(s)":  a period of the required number of calendar days, ending on the day
numerically corresponding to the day of the calendar month(s) on which it
started and “monthly” shall be construed accordingly; provided, that (i) if
there is no such numerically corresponding day, it shall end on the last
Business Day in the relevant calendar month and (ii) if such numerically
corresponding day is not a Business Day, the period shall end on the immediately
preceding Business Date.


Notice of Intent to Borrow:  the Borrower's request to the Bank requesting an
Advance in a manner as provided in Section 8 hereof.


Outstanding Amount(s):  all advances and monies extended hereunder, all
liabilities of the Borrower to the Bank whatsoever arising (whether accrued or
contingent) and all interest and fees from time to time payable to the Bank, in
each case under or in connection with the Facility or pursuant to this
Agreement.


Repayment Date:  means, with respect to an Advance, the last day of the Interest
Period with respect to such Advance; provided, that if such date falls on a day
that is not a Business Day, the Repayment Date shall be the immediately
succeeding Business Day; provided, further, that if such Business Day falls on
the next calendar month, the Repayment Date shall be immediately preceding
Business Day.
 
FacilityAg
2


 
 

--------------------------------------------------------------------------------

 


Termination Date:  December 1, 2010.


1.2           Clause headings in this Agreement are inserted for convenience
only and shall be ignored in construing this Agreement.  Words denoting singular
numbers shall include the plural and vice versa.


2.
Type of Facilities and Facility Limit



2.1           Subject to the terms of this Agreement, the Bank agrees to make
available to the Borrower the Facilities in the maximum amount equivalent to
Japanese Yen Five Hundred and thirty million (JPY 530,000,000) (the "Facility
Amount").


2.2           The aggregate of all Advances outstanding hereunder shall not, at
any time, exceed the Facility Amount.


3.  Availability and Borrowing


3.1           From the Closing Date and prior to the Termination Date, the
Borrower may borrow, repay and re-borrow, subject to the terms of the Facility
as stated herein.


3.2           All Advances shall be in Japanese yen in the minimum principal
amount equivalent to Japanese Yen One million (JPY 1,000,000.00), with integral
multiples equivalent to Japanese Yen One million (JPY 1,000,000.00).


3.3           The Facility shall be available only if the debt to equity ratio
of the Guarantor does not exceed 1.75: 1, where debt would represent obligations
of the Guarantor for borrowed money.


4.
Interest Rates and Fees



4.1
Interest Rate



The interest shall accrue on each Advance from and including the relevant
Drawdown Date up to but excluding the date that the Advance is repaid at the
rate that is the aggregate of:


(i)  The Bank's cost of funds; and
 
FacilityAg
3


 
 

--------------------------------------------------------------------------------

 


(ii) a margin rate of one percent (1%) per annum.


4.2
Interest Period



With respect to any Advance, Interest Period is at the Borrower's option as
stated in the Notice of Intent to Borrow at either one (1), two (2), three (3),
six (6) or more months as requested by the Borrower; provided, that no Interest
Period may exceed the Termination Date.  The Interest Period for an Advance
shall begin on the Drawdown Date of that Advance.  If the Borrower fails to
indicate an Interest Period in the Notice of Intent to Borrow, the Interest
Period shall be one (1) month.


4.3
Interest Payment



With respect to each Advance, interest payable by the Borrower under this
Agreement accrue from day to day and are due on the last day of the Interest
Period of such Advance; provided, that interest shall be payable by the Borrower
at least semi-annually in arrears.  The interest shall be calculated based on
the actual number of days elapsed and 360 days a year or when applicable the
actual number of days elapsed and 365 days a year at the discretion of the Bank.


4.4
Facility Fee



A facility fee equal to 17.5 basis points (0.175%) per annum of the Facility
Amount in Japanese Yen, accruing from and including the Closing Date to and
including the Termination Date shall be payable by the Borrower to the Bank at
least semi-annually in arrears in Japanese Yen.


4.5
Commitment Fee



The Borrower shall pay to the Bank, at least semi-annually in arrears in
Japanese Yen, a commitment fee equal to 25 basis points (0.25%) per annum of the
unused portion of the Facility Amount in Japanese Yen, accruing from and
including the Closing Date to and including the Termination Date.


5.  Purpose of Facility


The Facilities available under this Agreement shall be used by the Borrower for
the purpose of working capital of the Borrower or any other purpose in the
normal course of business, including the repayment of outstanding indebtedness.


FacilityAg
4


 
 

--------------------------------------------------------------------------------

 


6.  Repayment


6.1
Unless demanded earlier, in accordance with Clause 13 or Clause 19 of this
Agreement, the Borrower will repay the Advances made to it in accordance with
this Clause 6.

6.2
The Borrower may repay, in whole or in part, any Advances to the Bank on a
Repayment Date relating to such Advance.

6.3
The Borrower will be required to make repayment of any Advance of the Facility
and any other Outstanding Amount under this Agreement on the Termination Date,
subject to the extension of such Termination Date by the Bank in accordance with
Clause 7 of this Agreement.



7. Term of this Agreement


The arrangements under this Agreement shall expire on the Termination Date;
provided, that the Borrower may request that the Bank renew and extend this
Agreement for additional one year periods, by notifying of such request to the
Bank at least three hundred and sixty five (365) days prior to the Termination
Date then in effect.  The determination to renew and extend this Agreement on
the same or new terms and conditions is in the sole discretion of the Bank and
subject to the Bank's approval of the Borrower and Guarantor’s credit history.


8.  Notice of Intent to Borrow


The Facility becomes available subject to the Bank's receipt of the Borrower's
Notice of Intent to Borrow.  Such Notice of Intent to Borrow must be received by
the Bank at least by 11:00 a.m. two (2) Business Days prior to any proposed
Drawdown Date.  The Notice of Intent to Borrow shall state the amount of the
Advance in Japanese Yen, the Interest Period and the Drawdown Date that the
Borrower is requesting.


Subject to compliance by the Bank with all laws, regulations and policies
applicable to the Bank (including the requirements of Japan's Financial Services
Agency), compliance by the Borrower with the conditions precedent set out in
Clause 9 and no limits set out in Clause 3 being exceeded, the Bank will make
the utilization available on the proposed Drawdown Date specified in the Notice
of Intent to Borrow.


9.  Conditions Precedent


Save as the Bank may otherwise agree, the availability of the Facility and each
Advance hereunder shall be strictly conditional upon the Borrower's compliance
with all the terms and conditions stated in this Agreement, there being no
occurrence of an Event of Default and the satisfaction of the following
conditions precedent:


FacilityAg
5


 
 

--------------------------------------------------------------------------------

 


(a)
An original of this Agreement duly signed by the Borrower and the Guarantor;



(b)
An original of the Guarantee duly signed by the Guarantor;



(c)
A current certified copy of the seal certificate (inkan shomei sho) of the
Borrower certified and provided at the time of loan renewal, and if changed in
any way, within thirty (30) days of such change;



(d)
A current copy of the: (i) certified commercial register (shogyo tokibo tohon);
(ii) Articles of Incorporation (teikan); and (iii) Regulations of the Board of
Directors (torishimariyakukai kitei), of the Borrower certified and provided at
the time of loan renewal, and if amended, within thirty (30) days of such
amendment;



(e)
A copy of the constitutive documents of the Guarantor certified and provided at
the time of loan renewal, and if amended, within thirty (30) days of such
amendment;



(f)
Evidence that all necessary filings, if any, registration and other formalities
in relation to this Agreement or any other document referred to herein or in
connection with the Facility have been completed; and



(g)
There shall have been no change in the business, assets, financial condition of
the Borrower and the Guarantor since the end of the most recent fiscal year end,
except as set forth in Form 10Q of the Guarantor for the period ended November
30, 2008, which would have a Material Adverse Effect.



10.  Representations and Warranties


10.1           The Borrower represents and warrants as follows on and as of each
Drawdown Date and Extension Date or at the request of the Bank:


(a)
The Borrower is a corporation duly organized and validly existing under the laws
of the State of Delaware with power to own its own property and assets and carry
on its business as it is now being conducted.

 
FacilityAg
6


 
 

--------------------------------------------------------------------------------

 


(b)
The execution, delivery and performance by the Borrower of this Agreement are
within the Borrower's corporate powers, have been duly authorized by all
necessary corporate action and do not contravene the Borrower's Articles of
Incorporation ("teikan") or Regulations of the Board of Directors
("torishimariyakukai kitei") or does not violate any law or any existing
agreement or contractual obligation binding on or affecting the Borrower.

(c)
No governmental, regulatory approval, registration, permit, or third party
approval, etc. is required with regard to the Borrower’s participation in the
transactions contemplated by this Agreement.

(d)
There is no pending, threatened or continuing action, suit, investigation,
litigation or proceeding affecting the Borrower before any court, governmental
agency or arbitrator that could be reasonably likely to have a Material Adverse
Effect or would affect the legality, validity or enforceability of this
Agreement or any Advance hereunder.

(e)
The claims of the Bank against the Borrower under this Agreement shall rank at
least pari passu with the claims of all other general unsecured creditors and
all unsubordinated creditors of the Borrower except to the extent that there are
certain preferential rights that arise as a matter of law.

(f)
The consolidated and non-consolidated financial statements of the Borrower and
the Guarantor for the fiscal year ended in May, and any other relevant
information, copies of which have been furnished to the Bank, fairly and
accurately present the financial condition of the Borrower as of such date and
that there has been no material adverse change of any kind in the financial
condition of the Borrower or in the results of the Borrower's business
operations, which would have a Material Adverse Effect.

(g)
The Borrower is in compliance, in all material respects which bear any relation
to this Agreement, with all applicable laws, rules, regulations and orders of
Japan and of any foreign countries in which the Borrower carries on business and
the Borrower has obtained and is maintaining all licenses and approvals as are
required under applicable laws, rules, regulations and orders to ensure the
validity and performance of this Agreement.

(h)
This Agreement has been duly executed and delivered by the Borrower.  This
Agreement shall constitute, when delivered, a legal, valid and binding
obligation of the Borrower enforceable against the Borrower in accordance with
its terms and furthermore each loan made to the Borrower pursuant to this
Agreement will constitute a legal, valid and binding obligation of the Borrower
enforceable against the Borrower in accordance with the terms of this Agreement.

(i)
No Event of Default has occurred which has not been cured.



10.2           The Guarantor represents and warrants as follows on and as of
each Drawdown Date and Extension Date:
 
FacilityAg
7


 
 

--------------------------------------------------------------------------------

 


(a)
The Guarantor is a corporation duly organized and validly existing under the
laws of Delaware with power to own its own property and assets and carry on its
business as it is now being conducted.



(b)
The execution, delivery and performance by the Guarantor of this Agreement and
the Guarantee are within the Guarantor’s corporate powers, have been duly
authorized by all necessary corporate action and do not contravene the
Guarantor’s Articles of Incorporation or Certificate of Incorporation that may
be applicable to the Guarantor or By-laws or does not violate any law or any
existing agreement or contractual obligation binding on or affecting the
Guarantor.

(c)
Paragraphs (c), (d), (e), (g), (h) and (i) of Section 10.1 above are applicable
mutatis mutandis to the Guarantor in respect of the Guarantee provided by the
Guarantor and in respect of this Agreement.



11.  Affirmative Covenants


So long as any Outstanding Amount shall remain unpaid with respect to any
Advance furnished by the Bank hereunder, the Borrower shall at all times:


Material Compliance with Laws
Comply, in all material respects which bear any relation to this Agreement, with
all applicable laws rules, regulations and orders and obtain and maintain all
licenses and approvals as are required under applicable law for the validity or
performance of this Agreement.


Payment of Taxes and Material Obligations
Pay and discharge, before the same shall become delinquent, (i) all taxes,
assessments and governmental charges or levies imposed upon it or upon its
property and (ii) all lawful claims that, if unpaid, might by law become a lien
upon its property; provided, that the Borrower shall not be required to pay or
discharge any such tax, assessment, charge, claim or obligation that is being
contested in good faith and by proper proceedings and as to which appropriate
reserves are being maintained, unless and until any action is taken to enforce
any lien resulting therefrom attached to its property.


Maintenance of Books
Keep proper books of record and account, in which full and correct entries shall
be made of all financial transactions and the assets and business of the
Borrower in accordance with generally accepted accounting principles in effect
from time to time.
 
FacilityAg
8


 
 

--------------------------------------------------------------------------------

 


Maintenance of Properties
Maintain and preserve all of its properties that are used or useful in the
conduct of its business in good working order and condition, ordinary wear and
tear excepted.


Reporting Requirements
Furnish to the Bank, as soon as available and in any event within three (3)
months after the end of each fiscal year and fiscal half year, a copy of all
relevant financial statements or other statement or information relating to the
business and financial condition of the Borrower and the Guarantor as may from
time to time be requested by the Bank, with a verification as to the accuracy of
such information.  Further, the Borrower shall promptly notify the Bank in
writing of any substantial change in its shareholders, management or
constitutive documents; it shall promptly notify the Bank if there is any
litigation that if adversely determined would have a material adverse effect on
the financial condition or operations of the Borrower, or which would affect the
legality, validity, and enforceability of this Agreement.


Change of Control
The Borrower shall not, except with the prior written consent of the Bank,
permit any change in its ownership directly or indirectly resulting in a change
of control or any change in voting powers or rights directly or indirectly
resulting in any change in control of the Borrower.


Event of Default
The Borrower shall notify the Bank in writing of any Event of Default or
potential Event of Default forthwith upon occurrence thereof.


12.  Financial Covenant (Maintaining Debt to Equity Ratio)


So long as any amount shall remain unpaid with respect to any Advance furnished
by the Bank hereunder, the Guarantor shall at all times maintain its debt to
equity ratio not to exceed 1.75 : 1, where debt would represent obligations of
the Guarantor for borrowed money.


13.  Events of Default


Each of the following describes circumstances that constitute an Event of
Default:


(a)
The Borrower or the Guarantor fails to pay when due any or all of the
Outstanding Amounts and/or any other amount payable under this Agreement or any
other document referred to in this Agreement or in connection with the Facility
and upon notification of non payment by the bank the payment shall remain unpaid
for a period of three  (3) business days.

 
FacilityAg
9


 
 

--------------------------------------------------------------------------------

 
 
(b)
The Borrower fails duly to perform or comply with the covenants Material
Compliance with Laws or Change of Control set out at Clause 13 of this
Agreement.

 
 (c)
The Borrower or the Guarantor fails duly to perform or comply with any of the
obligations or covenants (other than those referred to in Clause 13(b) or
agreements assumed by it in this Agreement or any other document referred to in
this Agreement or in connection with the Facility  for twenty (20) days after
written notice thereof has been given by the Bank to the Borrower or the
Guarantor, as appropriate, or if such matter cannot with best efforts be
remedied within  a twenty (20) day period, such additional period as the Bank
considers reasonably necessary to cure the same.

(d)
Any representation or warranty made or deemed to be made by the Borrower or the
Guarantor in this Agreement or any other document referred to in this Agreement
or in connection with the Facility proves to have been incorrect or misleading
in any material respect when made or deemed to be made.

(e)
Any indebtedness of the Borrower or the Guarantor for borrowed money in excess
of US Dollars One Million (USD 1,000,000.00) in aggregate or its equivalent is
not paid when due or within any applicable grace period, or any creditor or
creditors of the Borrower or the Guarantor, as the case may be, declares that
any indebtedness of the Borrower or the Guarantor for borrowed money in excess
of US Dollars One Million (USD 1,000,000.00) in aggregate or its equivalent is
in default and is due and payable prior to its specified maturity.

(f)
The Borrower or the Guarantor is unable to pay its debts as they fall due and
commences negotiations with any one or more of its creditors with a view to the
general readjustment or rescheduling of its indebtedness.

(g)
The Borrower or the Guarantor takes any corporate action or other steps are
taken or legal proceedings are started for its winding-up, dissolution,
administration or re-organization or for the appointment of a liquidator,
receiver, trustee, administrator or similar officer or any proceeding is
instituted by or against the Borrower or the Guarantor, whether in Japan or some
other jurisdiction, seeking to adjudicate it a bankrupt or insolvent, or seeking
liquidation, arrangement, adjustment, protection, relief, or composition of its
or its debts under any law relating to bankruptcy ("hasan"), commencement of
procedures for rehabilitation ("saisei tetsuzuk""), commencement of
reorganization proceedings ("kaisha kosei tetsuzuki"), commencement of company
arrangement ("kaisha seiri"), commencement of special liquidation ("tokubetsu
seisan") or such comparable actions in any other jurisdiction, and in the case
of such proceeding against it, either such proceeding shall remain undismissed
or unstayed for a period of thirty (30) days or any of the actions sought in
such proceeding shall occur; or the Borrower shall take any corporate action to
authorize any of the actions set forth above in this paragraph.

 
FacilityAg
10


 
 

--------------------------------------------------------------------------------

 


(h)
The debt to equity ratio of the Guarantor exceeded 1.75: 1 where debt would
represent obligations of the Guarantor for borrowed money.


(i)
The Borrower shall cease or threaten to cease to carry on all or a substantial
part of its business (other than for the purposes of an amalgamation, merger or
reconstruction on terms approved by the Bank).

(j)
Any order or notice of provisional attachment, provisional injunction or
attachment is issued in respect of the Borrower.

(k)
It is or becomes unlawful for the Borrower or the Guarantor to perform any of
its obligations under this Agreement or any other document referred to in this
Agreement or in connection with the Facility.

(l)
The Borrower or the Guarantor repudiates this Agreement or evidences an
intention to repudiate this Agreement or any other document referred to in this
Agreement or in connection with the Facility.



Upon the occurrence of an Event of Default (and subject to the continuation
thereof) and at any time thereafter, the Bank may by giving verbal or written
notice to the Borrower:


(a)
cancel any part of the Facility then undrawn or unutilized, and declare all
Outstanding Amounts to be immediately due and payable; and



(b)
declare that this Agreement or the Facility shall be terminated.



14.   Set-Off


Upon the occurrence and during the continuance of any Event of Default, the Bank
may, at any time and from time to time, to the fullest extent permitted by law,
set off and apply any obligation (whether or not matured) owed by the Bank to
the Borrower or the Guarantor, as the case may be, including any and all
deposits (general or special, time or demand, provisional or final) regardless
of the place of payments, booking branch or currency of either obligation
against any and all of the obligations of the Borrower or the Guarantor now or
hereafter existing under this Agreement and the Advances, whether or not the
Bank shall have made any demand under this Agreement or any Advance and although
such obligations may be unmatured.  If the obligations are in different
currencies, the Bank may convert its obligation at the spot rate of exchange of
the Bank, for the purpose of the set-off.  The rights of the Bank under this
Section are in addition to other rights and remedies (including without
limitation, other rights of set-off) that the Bank may have.
 
FacilityAg
11


 
 

--------------------------------------------------------------------------------

 


15.   Taxes/Other Deductions and Expenses


15.1           All payments to be made by the Borrower or the Guarantor under
this Agreement are to be in immediately available funds, without set-off or
counterclaim and free and clear of any present or future taxes, withholding or
other deductions whatsoever.
15.2           If any withholdings or deductions are required to be made by law,
the Borrower or the Guarantor will pay such additional amount as is necessary to
ensure that the Bank receives the amount that would have been received had no
such withholding or deduction been required.


15.2
All relevant expenses, fees and out of pocket costs, including, but not limited
to the legal fees and costs to be incurred by the Bank for the enforcement of
its right hereunder, shall be for account of the Borrower, whether or not the
Facility is actually advanced.



16.  Changes in Circumstances


If, at any time, it is unlawful for the Bank to fund or allow to remain
outstanding all or any part of the Facility, then the Bank shall, promptly after
becoming aware of the same, deliver to the Borrower a notice to that effect and
any amount owing or liability incurred pursuant to this Agreement or in relation
to or in connection with the Facility will be immediately due and payable and
availability under the Facility will be reduced to zero.


17.  Indemnity
The Borrower irrevocably and unconditionally undertakes to indemnify the Bank
and each of its affiliates and its officers, directors, employees, agents,
advisors and other representatives from and against any and all damages, losses,
liabilities and expenses (including, without limitation, reasonable fees and
expenses of counsel) that may be incurred by or asserted or awarded against any
of them arising out of or relating to the Facility or this Agreement or the
guarantee hereunder, except to the extent such damage, loss, liability or
expense is found in a final judgment by a court of competent jurisdiction to
have resulted from the indemnified party’s gross negligence or wilful
misconduct.


18.  Increased Costs
If as a result of (i) the introduction of or any change in (or in the
interpretation, administration or application of) any law or regulation or (ii)
compliance with any law or regulation made after the date of this Agreement or
any request from or requirement of any central bank or other fiscal, monetary or
other authority:
 
FacilityAg
12


 
 

--------------------------------------------------------------------------------

 
 
(i) the Bank or its head office is unable to obtain the rate of return on its
capital which it would have been able to obtain but for the Bank's making,
funding or maintaining the Advances or any part of the Advances; or
 
(ii) the Bank or its head office incurs an additional or increased cost as a
result of the Bank's making, funding or maintaining the Advances or any part of
the Advances,
 
then the Borrower will on demand pay to the Bank an amount sufficient to
indemnify the Bank or its head office for such reduction in return or increased
cost.


19.  Illegality
If at any time it becomes unlawful for the Bank to fund or maintain all or any
part of any Advance, the Bank will, promptly after becoming aware of the same,
deliver to the Borrower a notice to that effect and any amount owing or
liability incurred in connection with that Advance will be immediately due and
payable and the availability of further Advances will be immediately cancelled.


20. Assignment
20.1          The Bank may assign any of its rights or transfer by novation any
of its rights and obligations under this Agreement to The Royal Bank of Scotland
plc, Tokyo Branch without the consent of the Borrower or the Guarantor.
 
20.2          The Bank may enter into any sub-participation in relation to this
Agreement or any Obligor or enter into any other contractual arrangements with
any third party to fund any Advance or to reduce its credit exposure to the
Borrower without the consent of the Borrower.
 
20.3          Neither the Borrower or the Guarantor may assign any of its rights
or transfer any of its rights or obligations under this Agreement.
 
21.  Disclosure of Information
Each of the Borrower and the Guarantor authorises the Bank to disclose
information about it or any transactions or dealings between it and the Bank for
any purpose to (i) any other branches, subsidiaries or associated or affiliated
companies of the Bank; (ii) government agencies, authorities and credit bureaus
in Japan and elsewhere where the disclosure is required by law; (iii) the
professional advisers of the Bank; (iv) any person with whom the Bank may enter,
or has entered into, any kind of transfer, participation or other agreement in
relation to this Agreement; and (v) any investor or potential investor in a
securitisation (or similar transaction of broadly equivalent economic effect) of
the Bank’s rights or obligations under this Agreement.
 
FacilityAg
13


 
 

--------------------------------------------------------------------------------

 


22.  Bank Transaction Agreement


To the extent that this Agreement does not contradict any terms of any Bank
Transaction Agreement in effect between the Bank and the Borrower, the terms of
any such Bank Transaction Agreement, except Article 4 (Security) and Article 5
(Acceleration of Payment) thereof, will apply to this Agreement.


24.  Notices
Any communication to be made by one person to another under or in connection
with this Agreement shall be made in writing by letter to the address specified
below (or any substitute address as that person may previously have notified the
other in writing).


Emil Lai
ABN AMRO  Bank NV, Tokyo Branch
Atago Green Hills MORI Tower
5-1, Atago 2-Chome, Minato-ku,
Tokyo 105-6231 Japan


Richard Scott Meiller
Lazare Kaplan Japan Inc.
8-7, Taito 4-Chome, Taito-ku
Tokyo, Japan 110-0016


William H. Moryto
Lazare Kaplan International Inc
19 West 44th Street,  16th Fl.
New York, New York 10036


Any communication or document made or delivered by one person to another under
or in connection with this Agreement will only be effective:
 
(i)
if by way of fax, when received in legible form; or

 
FacilityAg
14


 
 

--------------------------------------------------------------------------------

 
 
 
(ii)
if by way of letter, when it has been left at the relevant address or three days
after being deposited in the post, postage prepaid in an envelope addressed to
it at that address,

 
and, if a particular department or officer is specified as part of its address
details, if addressed to that department or officer.


25.  Governing Law and Jurisdiction


25.1           This Agreement shall be governed by and construed in accordance
with the laws of Japan.


25.2          The parties hereto hereby submit to the exclusive jurisdiction of
the Tokyo District Court in connection with any disputes that may arise
hereunder.


[Intentionally left blank]


FacilityAg
15


 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date
indicated.


LAZARE KAPLAN JAPAN INC.
As Borrower


By: ______________________________   Date: ____________  ____, 2009
Name:
Title:


LAZARE KAPLAN INTERNATIONAL INC.
As Guarantor


By: ______________________________   Date: ____________  ____, 2009
Name:
Title:


ABN AMRO Bank N.V., Tokyo branch
As Bank


By: ______________________________  Date: _____________  ____, 2009
Name:
Title:


By: ______________________________  Date: _____________  ____, 2009
Name:
Title:
 
FacilityAg
16


 
 

--------------------------------------------------------------------------------

 